Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 1 of 20
                 Case: 18-12368 Date Filed: 12/02/2019 Page: 1 of 1
                                                                                                           AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                   Dec 2, 2019
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303                                               MIAMI

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                          December 02, 2019

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 18-12368-JJ
   Case Style: Francois Alexandre v. Javier Ortiz, et al
   District Court Docket No: 1:16-cv-23064-DPG

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 2 of 20
                 Case: 18-12368 Date Filed: 12/02/2019 Page: 1 of 1


                              UNITED STATES COURT OF APPEALS
                                    For the Eleventh Circuit
                                        ______________

                                            No. 18-12368
                                           ______________

                                       District Court Docket No.
                                         1:16-cv-23064-DPG

   FRANCOIS ALEXANDRE,

                                                      Plaintiff - Appellee,

   versus

   JAVIER ORTIZ,
   JOSUE HERRERA,
   MAGDIEL PEREZ,

                                                      Defendants - Appellants,
   CITY OF MIAMI, et. al.,
                                                 Defendants.
                          __________________________________________

                          Appeals from the United States District Court for the
                                      Southern District of Florida
                          __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                       Entered: October 10, 2019
                            For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Djuanna H. Clark




   ISSUED AS MANDATE 12/02/2019
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 3 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 1 of 17


                                                          [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-12368
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:16-cv-23064-DPG

   FRANCOIS ALEXANDRE,

                                                          Plaintiff-Appellee,

                                       versus

   JAVIER ORTIZ,
   JOSUE HERRERA,
   MAGDIEL PEREZ,

                                                          Defendants-Appellants.



                           ________________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (October 10, 2019)


   Before JORDAN, BRANCH and BLACK, Circuit Judges.

   PER CURIAM:
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 4 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 2 of 17


         Appellants Lieutenant Javier Ortiz, and Officers Josue Herrera and Magdiel

   Perez of the City of Miami Police Department appeal the district court’s denial of

   their motions for summary judgment on the basis of qualified immunity. Francois

   Alexandre claims the Appellants violated his Fourth Amendment rights by using

   excessive force during his arrest. The district court found that, viewing the facts in

   the light most favorable to Alexandre, the Appellants’ use of force was excessive

   under both federal and state law, and the law was clearly established that their

   actions were unconstitutional, or alternatively, their conduct was such that it was

   plainly objectively unreasonable—an “obvious clarity” case. Given the facts of

   this case and the law from this Circuit in cases with materially similar facts, we

   conclude that Ortiz is entitled to qualified immunity on Alexandre’s excessive

   force claims, but that Herrera and Perez are not. Accordingly, we reverse and

   remand with respect to Ortiz, and affirm with respect to Herrera and Perez.

                                   I. BACKGROUND

   A. Factual Background

         In this case we have both Alexandre’s version of the facts and video footage

   of the incident from Alexandre’s cell phone and a building security camera. The

   following facts are based on Alexandre’s version of the events except when the

   video contradicts his version. See Pourmoghani-Esfahani v. Gee, 625 F.3d 1313,

   1315 (11th Cir. 2010).


                                             2
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 5 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 3 of 17


          On June 20, 2013, the Miami Heat won the N.B.A. championship at home in

   the American Airlines Arena. Many people spilled into the streets of downtown

   Miami to celebrate the championship. Alexandre lived in downtown Miami at the

   Vizcayne Towers apartment complex on N.E. 2nd Street and celebrated with other

   Heat fans on the street in front of his apartment building.

          Sometime after 1:30 in the morning of June 21, 2013, officers from the City

   of Miami Police Department were clearing the street1 near Alexandre’s apartment

   by forming a line while holding up their bicycles (the “bike line”). As the bike line

   moved forward, the officers issued a dispersal order, directing the crowd to move

   to the sidewalk and leave the area. Alexandre, while filming on his cell phone,

   shouted “we ain’t going home tonight,” “we are taxpayers,” and “don’t take this

   bullshit from them.” Alexandre complied with the officers’ order to move to the

   sidewalk, and once there yelled “we are on the sidewalk. Get the fuck out of here

   and do your business.”

          An unidentified woman was shoved to the ground in front of the bike line.

   Alexandre stopped to lean over the woman and then lifted his phone to continue

   recording the police. Seconds later, without any warning, Ortiz grabbed Alexandre

   in a headlock around the neck and pulled him into the alcove of Alexandre’s


          1
             The police had received a report that a crowd of civilians attempted to overturn vehicles
   in the vicinity of N.E. 2nd Street and Biscayne Boulevard. Ortiz is the only officer that reported
   seeing anyone trying to overturn a car in the area.
                                                    3
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 6 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 4 of 17


   apartment building. Several other officers, including Herrera and Perez,2 then

   converged to help Ortiz take Alexandre down. Video footage shows that once

   Ortiz took Alexandre down with the assistance of the other officers, Ortiz then

   stood up with his back to Alexandre to separate the crowd from the arrest going on

   behind him. At some point Ortiz gets back on the pile, but he is always in view of

   the camera and only near the lower part of Alexandre’s body.

          As to the officers other than Ortiz, once they were piled on top of Alexandre,

   it is difficult to view from the video what was happening at the top part of

   Alexandre’s body, and the parties give conflicting accounts. Alexandre testified

   that he was not struggling to keep the officers from handcuffing him when he was

   on the ground, and he did not recall whether his hands were underneath his body.

   The video shows that once he is on the ground Alexandre is not kicking or flailing

   with the lower half of his body, and the audio supports that he told the officers,

   “I’m not resisting. I’m not resisting.”3 Appellants contend that Alexandre was

   actively resisting arrest by keeping his arms underneath his body. While on the

   ground, officers repeatedly told Alexandre to “stop resisting,” and Alexandre

   responded, “I’m not resisting. I’m not resisting.” In response, one or more of the


          2
            Officers Ruben Rojas and Christopher Vital also converged on top of plaintiff. Vital
   was never served with Alexandre’s complaint and is no longer with the City of Miami Police
   Department. Rojas was dismissed from this action on January 30, 2018, pursuant to Alexandre’s
   Motion for Voluntary Dismissal.
          3
            Once Alexandre is on the ground, his cell phone video contains only audio, but the
   building security camera provides video.
                                                 4
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 7 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 5 of 17


   officers told Alexandre to “shut the fuck up.” Appellants admit that Vital punched

   Alexandre two times and that Herrera used an open hand to strike Alexandre

   several times. While Alexandre asserts he was punched, kicked, and thrown to the

   ground, he does not know which officers inflicted the various blows. Within

   minutes, the officers handcuffed Alexandre and led him to a patrol car.

         Alexandre was charged with inciting a riot and resisting arrest without

   violence, but all charges were later dismissed. Alexandre’s injuries included a

   fractured orbital bone in the left side of his face, and abrasions to his face, eyes,

   and lips. He saw doctors for his injuries, including doctors at Bascom Palmer Eye

   Institute for his orbital bone injury. It is unclear whether Alexandre’s injuries were

   caused by the force used to throw him to the ground or the officers’ punches and/or

   kicks to Alexandre’s body.

   B. Procedural Background

         On September 14, 2017, Alexandre filed an Amended Complaint against the

   City of Miami, and Ortiz, Herrera, Perez, Ruben Rojas, Christopher Vital, and four

   unidentified City of Miami police officers. Alexandre alleged (1) § 1983 unlawful

   arrest against the individual defendants; (2) § 1983 excessive force against the

   individual defendants; (3) violation of the right to peaceably assemble against the

   individual defendants; (4) § 1983 false arrest and excessive force against the City;

   (5) false arrest under Florida law against the individual defendants; and (6) battery


                                              5
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 8 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 6 of 17


   under Florida law against the individual defendants. The district court granted

   summary judgment in favor of the City and individual defendants on counts one,

   three, four, and five. Thus, the only remaining claims are count two—§ 1983

   excessive force against Ortiz, Herrera, and Perez—and count six—battery under

   Florida law against Ortiz, Herrera, and Perez. Ortiz, Herrera, and Perez appeal the

   denial of qualified immunity on these claims.

                                    II. DISCUSSION

   A. Qualified immunity

         We review de novo a district court’s disposition of a summary judgment

   motion based on qualified immunity, applying the same legal standards as the

   district court. Singletary v. Vargas, 804 F.3d 1174, 1180 (11th Cir. 2015). To

   receive qualified immunity, the public official must first show that he was acting

   within the scope of his discretionary authority at the time the allegedly wrongful

   acts occurred. Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). It is

   undisputed that Appellants were acting within the scope of their discretionary

   authority. The burden then shifts to Alexandre to show that qualified immunity

   should not apply. See Edwards v. Shanley, 666 F.3d 1289, 1294 (11th Cir. 2012).

         In order to find that Appellants are susceptible to suit, we must answer two

   questions in the affirmative. These questions may be answered in either order.

   Pearson v. Callahan, 555 U.S. 223, 236 (2009). One, “[t]aken in the light most


                                            6
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 9 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 7 of 17


   favorable to the party asserting the injury, do the facts alleged show the officer’s

   conduct violated a constitutional right?” Saucier v. Katz, 533 U.S. 194, 201

   (2001). And two, was that right “clearly established”? Id.

         It is well-established that qualified immunity protects government officials

   unless they violate “clearly established statutory or constitutional rights of which a

   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

   (1982). We have stated that “only in exceptional cases will government actors

   have no shield against claims made against them in their individual capacities.”

   Braddy v. Fla. Dep’t of Labor & Emp’t Sec., 133 F.3d 797, 801 (11th Cir. 1998)

   (quoting Lassiter v. Ala. A & M Univ., 28 F.3d 1146, 1149 (11th Cir. 1994) (en

   banc)).

         Three initial matters must be discussed before we begin our analysis. First,

   we reject Alexandre’s argument that we lack jurisdiction over the appeal because

   only factual determinations are on appeal. Ortiz’s appeal is a question of law, as

   he does not appeal the district court’s factual determinations; rather he argues that

   the facts viewed in the light most favorable to Alexandre do not support an

   excessive force claim against him under Supreme Court and Eleventh Circuit law,

   and that he is thus entitled to qualified and state law immunity. See Courson v.

   McMillian, 939 F.2d 1479, 1486-88 (11th Cir. 1991) (stating whether a defendant

   is entitled to qualified immunity is a question of law; in other words, whether the


                                              7
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 10 of 20
                 Case: 18-12368 Date Filed: 10/10/2019 Page: 8 of 17


   law at the time of the incident was clearly established so that a reasonable person

   should have known that he was violating it). While Herrera and Perez do attempt

   to argue their case under their own version of the facts, they also appeal the district

   court’s failure to look at their actions individually and present the legal question of

   their entitlement to qualified immunity. Second, our analysis is informed by the

   fact Alexandre conceded at the summary judgment hearing that he is not bringing a

   failure to intervene claim against any of the Appellants. And third, we review the

   actions of Ortiz separately from those of Herrera and Perez. While in his

   complaint, Alexandre treated Appellants as a single group (as did the district court

   in denying summary judgment), the video shows that Ortiz’s actions in

   Alexandre’s arrest were different than those of Herrera and Perez. We begin our

   analysis with Ortiz.

         1. Ortiz

         Ortiz asserts the district court erred in denying him qualified immunity as a

   matter of law. Specifically, he contends that his conduct is clearly shown in the

   video, and that his conduct does not rise to the level of a constitutional violation.

   He asserts his conduct amounts to an ordinary takedown measure, and that there is

   no guiding case from this Court or the Supreme Court that would put him on notice

   that an ordinary takedown measure would rise to the level of excessive force by

   virtue of an unforeseeable serious injury.


                                                8
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 11 of 20
                 Case: 18-12368 Date Filed: 10/10/2019 Page: 9 of 17


         Although the Fourth Amendment guarantees the right to be free from the use

   of excessive force during the course of an arrest, “not every push or shove, even if

   it may later seem unnecessary in the peace of a judge’s chambers, violates the

   Fourth Amendment.” Saucier, 533 U.S. at 209 (quotations omitted). “[T]he right

   to make an arrest or investigatory stop necessarily carries with it the right to use

   some degree of physical coercion or threat thereof to effect it.” Graham v.

   Connor, 490 U.S. 386, 396 (1989). “In order to determine whether the amount of

   force used by a police officer was proper, a court must ask whether a reasonable

   officer would believe this level of force is necessary in the situation at hand.” Lee,

   284 F.3d at 1197 (quotations omitted). “[T]he ‘reasonableness’ inquiry in an

   excessive force case is an objective one: the question is whether the officers’

   actions are ‘objectively reasonable’ in light of the facts and circumstances

   confronting them, without regard to their underlying intent or motivation.”

   Graham, 490 U.S. at 397. “In applying the Graham objective-reasonableness

   standard, our circuit has identified three factors to evaluate for determining if the

   force used by an officer in making an arrest was objectively reasonable: (1) the

   need for the application of force, (2) the relationship between the need and amount

   of force used, and (3) the extent of the injury inflicted.” Stephens v. DeGiovanni,

   852 F.3d 1298, 1324 (11th Cir. 2017) (quotations omitted).




                                              9
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 12 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 10 of 17


          As to the need for force, while the police were trying to clear the street,

   Alexandre yelled “we ain’t going home tonight,” “we are taxpayers,” and “don’t

   take this bullshit from them.” Once he was on the sidewalk, he told the officers to

   “[g]et the fuck out of here and do your business.” A reasonable officer in Ortiz’s

   position could think Alexandre posed a threat to other officers and the crowd, and

   police officers are often called upon to make split-second judgments “in

   circumstances that are tense, uncertain, and rapidly evolving,” Kingsley v.

   Hendrickson, 135 S. Ct. 2466, 2474 (2015) (quotations omitted). Therefore, Ortiz

   was entitled to use some degree of force in taking Alexandre down to effectuate

   the arrest. See Durruthy v. Pastor, 351 F.3d 1080, 1094 (11th Cir. 2003) (“This

   circuit has made clear that some use of force by a police officer when making a

   custodial arrest is necessary and altogether lawful, regardless of the severity of the

   alleged offense.”). After Alexandre is taken down to the ground, the video shows

   that Ortiz is not involved in the pile of officers on top of Alexandre. Instead, he

   had his back to the other officers and Alexandre. 4 When he returns to the pile, he

   is in view of the camera at the lower half of Alexandre’s body, and the video does

   not show him hitting or kicking Alexandre.




          4
            We once again emphasize that Alexandre is not bringing a failure to intervene claim
   against Ortiz.
                                                 10
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 13 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 11 of 17


         As to the amount of force, the force used here by Ortiz was no more severe

   than the force we have described as de minimis and lawful in other materially

   similar cases. In Nolin v. Isbell, we concluded that an officer used de minimis

   force that was not actionable when he grabbed the plaintiff from behind by the

   shoulder and wrist, threw him against a van three of four feet away, kneed him in

   the back and pushed his head into the side of the van, searched his groin area in an

   uncomfortable manner, and handcuffed him. 207 F.3d 1253, 1255, 1258-59 (11th

   Cir. 2000). In Durruthy, the plaintiff brought a claim of excessive force against a

   police officer who “force[d] [the plaintiff] down to the ground and plac[ed] him in

   handcuffs.” 351 F.3d at 1094. We reversed the denial of qualified immunity

   because we concluded the officer used only de minimis force to arrest the plaintiff.

   Id. In Croom v. Balkwill, the plaintiff brought a claim of excessive force against a

   deputy sheriff who forced the plaintiff to the ground from a squatting position and

   held her there with a foot (or knee) in the back for up to ten minutes. 645 F.3d

   1240, 1252 (11th Cir. 2011). We affirmed the district court’s grant of summary

   judgment in favor of the defendant on the basis that the force used against the

   plaintiff, even if unnecessary, was de minimis. Id. at 1253. And, in Myers v.

   Bowman, the plaintiff brought a claim of excessive force against a deputy sheriff

   who “grabbed [the plaintiff] by the arm, forced him to the ground, placed him in

   handcuffs” and “held [him] to the ground for less than one minute before he helped


                                            11
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 14 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 12 of 17


   [him] to his feet.” 713 F.3d 1319, 1328 (11th Cir. 2013). We affirmed the district

   court’s grant of summary judgment in favor of the defendant because the force

   used against the plaintiff was de minimis. Id.

         Nor does the fact that Alexandre suffered an injury defeat qualified

   immunity for Ortiz. Although unfortunate, assuming Alexandre’s injury occurred

   while Ortiz and the other officers took down Alexandre during the normal course

   of an arrest, Ortiz was not put on notice that those actions were potentially

   unlawful. We consider the circumstances surrounding the arrest and do not rely

   solely on an ex post assessment of the resulting injury. See Lee, 284 F.3d at 1200

   (stating “reasonable force does not become excessive force when the force

   aggravates (however severely) a preexisting condition . . . unknown to the officer

   at the time” (quotations omitted)); Rodriguez v. Farrell, 280 F.3d 1341, 1351 (11th

   Cir. 2002) (holding that, despite the gravity of this injury, the force used by the

   officer did not rise to the level of a constitutional violation because he had used an

   otherwise “common non-excessive handcuffing technique,” and had no knowledge

   of the plaintiff's preexisting condition).

         On these facts, the district court’s denial of Ortiz’s motion for summary

   judgment on the basis of qualified immunity is erroneous. While the use of

   gratuitous force when a suspect is not resisting arrest violates the Fourth

   Amendment, Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008), “the


                                                12
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 15 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 13 of 17


   application of de minimis force, without more, will not support” an excessive force

   claim and “will not defeat an officer’s qualified immunity,” Nolin, 207 F.3d at

   1257. Even assuming that Alexandre was not resisting, Ortiz was allowed to use

   some force in effectuating Alexandre’s arrest. See Graham, 490 U.S. at 396;

   Durruthy, 351 F.3d at 1094. Ortiz is therefore entitled to qualified immunity.

         2. Herrera and Perez

         Herrera and Perez argue they are entitled to qualified immunity because “the

   uncontroverted evidence shows that neither officer used excessive force that could

   have contributed to Appellee’s injuries.” The problem with their argument is that

   they are using their own version of the facts to reach this conclusion, not viewing

   the facts in the light most favorable to Alexandre. Their entire argument is

   premised on their version of the facts—that Alexandre “refused to put his arms

   behind his back to be handcuffed despite repeated request to stop resisting.”

   However, Alexandre asserts that he was not resisting. The video and audio do not

   contradict his claims—Alexandre can be heard on the audio saying “I’m not

   resisting,” and the video shows that he was not flailing or kicking his legs while

   the pile of officers was on top of him. Herrera and Perez make no argument that,

   under Alexandre’s version of the facts, in which he is not resisting arrest, they

   could punch and hit him to effectuate an arrest without being in violation of the

   Fourth Amendment. Nor could they. Our caselaw is clearly established that the


                                             13
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 16 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 14 of 17


   use of gratuitous force on a non-resisting arrestee would violate the Fourth

   Amendment. Hadley, 526 F.3d at 1330.

         Additionally, while Herrera and Perez argue the district court should have

   looked at each officer’s conduct separately, citing Alcocer v. Mills, 906 F.3d 944,

   951 (11th Cir. 2018), they are incorrect. In Alcocer, a case where a plaintiff

   alleged she was illegally detained without probable cause, each defendant’s actions

   and knowledge could be analyzed separately. In the instant case, as detailed

   above, Ortiz’s actions could be analyzed separately because of the video evidence.

   However, under Alexandre’s version of the facts and the video evidence, it is

   impossible to separate the actions of Herrera and Perez from the larger group. In

   Skritch v. Thornton, we rejected “the argument that the force administered by each

   defendant in this collective beating must be analyzed separately to determine

   which of the defendants’ blows, if any, used excessive force.” 280 F.3d 1295,

   1302 (11th Cir. 2002). Further, in Velazquez v. City of Hialeah, we rejected the

   argument that because the plaintiff did not see who beat him, there would be no

   evidence at trial from which a jury might assign liability for the beating. 484 F.3d

   1340, 1342 (11th Cir. 2007). “Were this the law, all that police officers would

   have to do to use excessive force on an arrestee without fear of consequence would

   be to put a bag over the arrestee’s head and administer the beating in silence.” Id.

   Even without a failure to intervene claim, a jury could find that both Herrera and


                                            14
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 17 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 15 of 17


   Perez administered blows that resulted in Alexandre’s fractured orbital bone in the

   left side of his face, and abrasions to his face, eyes, and lips. Thus, on this record,

   the district court did not err in denying qualified immunity to Herrera and Perez.

   B. Immunity under Florida Law

         Section 768.28(9)(a), Florida Statutes states that:

         No officer, employee, or agent of the state or of any of its subdivisions
         shall be held personally liable in tort or named as a party defendant in
         any action for any injury or damage suffered as a result of any act,
         event, or omission of action in the scope of her or his employment or
         function, unless such officer, employee, or agent acted in bad faith or
         with malicious purpose or in a manner exhibiting wanton and willful
         disregard of human rights, safety, or property.

   Fla. Stat. § 768.28(9)(a). The Florida Supreme Court has confirmed that

   § 768.28(9)(a) provides immunity from suit rather than simply liability, Keck v.

   Eminisor, 104 So. 3d 359, 366 (Fla. 2012), and we have held that an order denying

   official immunity from suit under state law is immediately appealable, Griesel v.

   Hamlin, 963 F.2d 338, 341 (11th Cir. 1992). Thus, we have jurisdiction to review

   the district court’s order denying immunity under § 768.28(9)(a) for the state law

   claims.

         As quoted above, § 768.28(9)(a) protects an officer from personal liability

   for acts within the scope of his employment, unless the officer “acted in bad faith

   or with malicious purpose or in a manner exhibiting wanton and willful disregard

   of human rights, safety, or property.” In determining whether an officer is entitled


                                              15
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 18 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 16 of 17


   to summary judgment as a result of the immunity provided by § 768.28(9)(a), the

   relevant inquiry is “whether a reasonable trier of fact could possibly conclude that

   the [officer’s] conduct was willful and wanton, or would otherwise fall within the

   exceptions to the statute.” Furtado v. Yun Chung Law, 51 So. 3d 1269, 1277 (Fla.

   4th DCA 2011) (quotations omitted); see also Thompson v. Douds, 852 So. 2d 299,

   310 (Fla. 2d DCA 2003) (“Because the record shows that there are genuine issues

   of material fact as to whether the officers acted with wanton and willful disregard

   of [the arrestee’s] rights and safety, the trial court’s decision to grant summary

   judgment on the basis of statutory immunity was improper.”).

         Similar to our analysis of the qualified immunity issue, we conclude there is

   not sufficient evidence to raise a question of fact as to whether Ortiz acted willfully

   or with malice in conducting a takedown measure to effectuate Alexandre’s arrest.

   There is also no evidence that Ortiz hit or struck Alexandre once the takedown

   measure was complete. Ortiz is entitled to summary judgment on this issue.

         Conversely, there is sufficient evidence to raise a question of fact as to

   whether Herrera and Perez acted willfully or with malice in allegedly hitting and

   striking Alexandre once he was on the ground and allegedly not resisting arrest.

   Accordingly, Herrera and Perez are not entitled to summary judgment on the state

   law claims based on immunity provided by § 768.28(9)(a).




                                             16
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 19 of 20
                Case: 18-12368 Date Filed: 10/10/2019 Page: 17 of 17


                                   III. CONCLUSION

         Accordingly, we reverse the decision of the district court with regard to

   Ortiz and remand with instructions to grant his motion for summary judgment.

   We affirm the decision of the district court as to Herrera and Perez.

         AFFIRMED in part; REVERSED AND REMANDED in part.




                                            17
Case 1:16-cv-23064-DPG Document 148 Entered on FLSD Docket 12/03/2019 Page 20 of 20
                 Case: 18-12368 Date Filed: 10/10/2019 Page: 1 of 1


                                           UNITED STATES COURT OF APPEALS
                                              FOR THE ELEVENTH CIRCUIT

                                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                            56 Forsyth Street, N.W.
                                                            Atlanta, Georgia 30303


   David J. Smith                                                                                                  For rules and forms visit
   Clerk of Court                                                                                                  www.ca11.uscourts.gov


                                                          October 10, 2019

    MEMORANDUM TO COUNSEL OR PARTIES

    Appeal Number: 18-12368-JJ
    Case Style: Francois Alexandre v. Javier Ortiz, et al
    District Court Docket No: 1:16-cv-23064-DPG

    This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system,
    unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this
    day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

    The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing
    en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for
    rehearing or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules.
    Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and
    an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

    Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
    persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In
    addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for
    rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

    Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on
    the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for
    writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
    cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

    Pursuant to Fed.R.App.P. 39, each party to bear own costs.

    Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

    For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
    block below. For all other questions, please call Tiffany A. Tucker, JJ at (404)335-6193.

    Sincerely,

    DAVID J. SMITH, Clerk of Court

    Reply to: Djuanna H. Clark
    Phone #: 404-335-6151

                                                                                        OPIN-1A Issuance of Opinion With Costs
